The plaintiff had no general or special property in the hay, and cannot maintain this action. Esty v. Graham, 46 N.H. 169. The lease of the farm on which the hay was raised was upon shares, coupled with the condition that the hay should be consumed on the farm. Thompson's interest in the hay was the limited right of consuming it upon the farm, and he could not convey to the plaintiff a right to remove it and consume it elsewhere. If the plaintiff acquired any right by the mortgage, it was a right to consume the hay on the farm, and this right he abandoned when he refused to exercise it. Hatch v. Hart, 40 N.H. 93; Moulton v. Robinson, 27 N.H. 550; Ladd v. Robinson, 27 N.H. 561.
Judgment for the defendant.
FOSTER, J., did not sit: the others concurred. *Page 521